IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


AVERI RUSSEL,                          : No. 172 WAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
MONROEVILLE MALL-PA,                   :
MONROEVILLE MALL PARTNERS, L.P.,       :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.